Citation Nr: 0217509	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-10 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.  

In a March 2000 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an increased 
evaluation for PTSD, entitlement to an increased evaluation 
for prostatitis, and entitlement to TDIU benefits to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
additional development of the record.  In March 2002, the 
Board denied entitlement to an increased evaluation for 
prostatitis and undertook additional development of the 
issues of entitlement to an increased evaluation for PTSD 
and entitlement to TDIU benefits.  The additional 
development has now been completed and those issues are once 
again before the Board for appellate consideration.  In 
September 2002, the Board wrote the veteran and informed him 
of additional evidence received in regard to those issues 
and enclosed a copy of an August 2002 VA examination report.  
The veteran was informed that he had 60 days to submit 
additional evidence or argument in response to the new 
evidence.  No response has been received from the veteran.  

The Board notes that additional medical evidence, consisting 
of VA treatment records dated from 2001 to 2001, was 
received by the Board in April 2002.  The Board has 
considered this newly submitted evidence in its decision 
herein.  Although the veteran did submit a waiver of RO 
consideration of this evidence, the Board notes that there 
is no longer a regulatory requirement that the veteran waive 
RO consideration of such evidence.  See 67 Fed. Reg. 3099 
(Jan. 23, 2002).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment in most areas such as 
work, family relations, and mood due to symptoms of near-
continuous depression affecting the ability to function 
appropriately and effectively, impaired impulse control such 
as unprovoked irritability with periods of violence, neglect 
of personal appearance and hygiene, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.

2.  The veteran is service-connected for PTSD evaluated 
herein as 70 percent disabling and for prostatitis evaluated 
as 10 percent disabling, resulting in a combined rating of 
70 percent.  

3.  The veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for entitlement to TDIU benefits have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Moreover, following a 
review of the record, the Board concludes that the veteran 
has been effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that in April 2002, the veteran submitted 
additional medical evidence to the Board and waived RO 
consideration of this evidence.  Under these circumstances, 
no further action is necessary to assist the veteran with 
his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD and TDIU 
benefits.  The discussions in the rating decision, statement 
of the case, and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
The Board therefore finds that the notice requirements of 
the new law have been met.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed above, 
VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 
24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A review of the record reflects that the veteran was granted 
entitlement to service connection for PTSD in an August 1992 
rating action, evaluated as 30 percent disabling.  On 
November 15, 1996, the RO received the veteran's claim for 
an increased evaluation of his service-connected PTSD.  

Upon VA PTSD examination dated in August 1996, the veteran 
reported experiencing sleep difficulty, nightmares, and 
flashbacks.  It was noted that he appeared to have 
depression and a lack of concentration.  The veteran 
reported that he had stopped going to PTSD treatment because 
his insurance did not cover it and he could not afford to 
pay for it himself.  Objectively, the examiner noted the 
veteran was cooperative.  His mood was somewhat quiet and 
irritable.  His affect was appropriate to thought content.  
There was some mood lability and the veteran cried easily.  
Insight and judgment were noted as fair.  There was no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  A relevant diagnosis of PTSD was noted.  

VA treatment records dated in 1996 demonstrate the veteran 
reported experiencing depression, night sweats/cold sweats, 
lack of concentration, flashbacks, startle response at the 
sound of helicopters, and intrusive thoughts.  His wife 
reported that he had become increasingly irritable with 
angry outbursts.  An August 1996 progress note reflects 
objective findings of a sullen mood, depression, a 
constricted affect, and fair insight and judgment.

In September 1997, the RO received a written statement from 
the veteran's spouse.  She stated that the veteran would not 
bathe for weeks at a time and often wore shirts two sizes 
too small.  She also stated that the veteran had nightmares 
during which he would strike her in his sleep.  The 
veteran's spouse reported the veteran would withdraw from 
everyone for months at a time, and was isolated from his 
family.  She stated that in the past, they socialized with 
his brother and sister, but did not anymore because the 
veteran's family could not deal with the veteran's anger and 
mood swings.  

In a September 1997 statement from the veteran, he stated 
that he often forgot the names of people he had known for 
years and he was unable to concentrate or focus when trying 
to work.  He stated that he was very depressed.  He also 
stated that he tried to work around the house, but would 
forget what he was doing and end up just staring into space.  

Upon VA examination dated in October 1997, the veteran was 
noted as quite anxious and edgy about the interview.  The 
veteran reported being able to sleep for only a few hours at 
a time before having to get up and look around.  He reported 
having nightmares and night sweats since Vietnam.  He also 
reported having flashbacks, intrusive thoughts, difficulty 
watching war movies, and being bothered by loud noises.  The 
veteran stated that he avoided crowds and lost his temper 
very easily.  He claimed to have gotten into a fistfight 
with his son and to be physically and verbally abusive 
sometimes.  The examiner noted the veteran was oriented to 
time, place, and person.  His memory for recent and remote 
events seemed to be adequate.  There were no delusions or 
hallucinations and his thought process seemed to be 
organized.  His concentration seemed to be somewhat 
impaired.  There was no evidence of auditory or visual 
hallucinations.  The veteran's reasoning, insight, and 
judgment seemed to be adequate for his daily activities.  
The veteran stated that he usually confined himself to home 
and had no social life.  He stated that he was laid off 
because of a back problem and had not been able to go back 
to work.  A diagnosis of chronic delayed PTSD was noted.  
The examiner noted a Global Assessment of Functioning (GAF) 
score of 51 due solely to his PTSD symptoms.  The examiner 
noted that the veteran had difficulty with social and 
occupational things and he had very few friends.  The 
examiner also noted that at times the veteran had 
circumstantial speech and he lost his temper very quickly.  

VA outpatient treatment records dated in 1997 demonstrate a 
notation that anxiety and nightmares occurred every day, but 
the veteran was somewhat better since beginning 
antidepressants.  Continued flashbacks and depression were 
also noted.  In September 1997, it was noted that the 
veteran had good days and bad days.  A November 1997 
clinical record notes the veteran ate only one meal a day.  

In a July 1998 statement, the veteran's spouse stated that 
the veteran experienced angry and violent outbursts.  She 
stated that his family and children did not visit because 
they were afraid of his outbursts and mood swings.  She also 
stated that she and the veteran did not socialize with 
others.  She reported making plans to go out, which the 
veteran would initially agree to, but then he would start an 
argument on the day of their plans, making it impossible for 
them to go out and socialize.  The veteran's spouse also 
stated that he would start things, like preparing breakfast, 
but never finish them because he forgot what he was doing.  
She also stated that he forgot to eat and shower.  

VA treatment records dated from 1998 to 1999 demonstrate 
continued sleep difficulties, nightmares, flashbacks, and 
avoidance of others.  It was noted that the veteran stayed 
in the car while his wife did the grocery shopping.  It was 
also noted on one occasion in May 1999 that the veteran was 
coping better with his flashbacks and nightmares since he 
was started on medication.  

VA treatment records dated in 2000 demonstrate continued 
difficulty with intrusive thoughts, isolation, sleep 
difficulties, and flashbacks.  It was noted on one occasion 
that the veteran was better able to handle his symptoms with 
his medication.  However, it was also noted that he had no 
energy and continued to be unable to finish what he started.  
The veteran was described as withdrawn but cooperative in a 
July 2000 clinical record.  In October 2000, the veteran 
reported getting into violent moods.  A November 2000 
clinical record reflects the veteran's spouse reported that 
the veteran was angry and throwing things at home.  She 
stated that he continued to have nightmares and sleep 
difficulties.  She also stated that he would wake up 
confused.  It was noted the veteran's spouse reported that 
the veteran continued to isolate himself, even at family 
gatherings.  

VA treatment records dated from 2001 to 2002 demonstrate 
continued nightmares, flashbacks, and intrusive memories.  
The clinical notes also indicate continued problems with 
anger and isolation.  Some improvement in his ability to 
sleep was noted.  The records also reflect that the veteran 
had been placed on Wellbutrin, Buspar, Desyrel, and Remeron.  

Upon VA mental examination dated in August 2002, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The examiner noted the veteran had a lot of 
difficulty controlling his anger and his spouse reported 
that he had gotten worse since the September 2001 terrorist 
attacks.  The examiner also noted that the veteran had 
chronic sleep problems and recent problems with his memory.  
It was noted that the veteran continued to dream about 
Vietnam.  His spouse reported that he had started calling 
her at work during the day and insisting that she come home.  
Apparently she did not want him to be alone when he was that 
upset.  The examiner noted that the veteran clearly had 
limited ability to do much of anything occupationally, even 
on a part-time basis.  The examiner opined that the veteran 
was unable to obtain and maintain any kind of substantial 
gainful employment.  It was noted that the veteran had 
previously torn up the house and furniture and engaged in 
verbal fights with his neighbors.  The veteran reported that 
his wife kept him in control to some degree.  The veteran's 
spouse reported that he had been more difficult since 
September 11, 2001.  Mental status examination revealed a 
constricted affect and spontaneous speech that was slightly 
anxious.  His thought processes were coherent and he did not 
appear to be responding to any internal stimuli.  The 
veteran showed no delusional features.  Judgment was noted 
as fair.  The examiner noted the veteran needed long-term 
and ongoing counseling and medication for his PTSD, which 
was pretty severe.  He also noted the veteran certainly did 
have difficulties in dealing with people in general and 
apparently had little in the way of a social support system 
outside of his current wife.  A diagnosis of chronic, severe 
PTSD was noted and the examiner assigned a GAF score of 43.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
notes that the criteria for evaluating PTSD were amended 
effective November 7, 1996; however, because the veteran's 
claim for an increased evaluation was received on November 
15, 1996, the Board need not consider the criteria in effect 
prior to November 7, 1996.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the medical evidence 
of record, the Board concludes that the veteran's service-
connected PTSD is manifested by disturbances of mood, 
flashbacks, nightmares, intrusive thoughts, startle 
response, impaired judgment and insight, continued 
depression, anger with violent outbursts, isolation and 
avoidance of family and others, neglect of personal hygiene, 
lack of concentration, lack of motivation, and 
forgetfulness.  The Board notes that the August 2002 VA 
examiner assigned a GAF score of 43.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of scores 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home and is failing 
at school).  American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition).

Based upon all of the aforementioned evidence, the Board 
concludes that the veteran's symptomatology more nearly 
approximates to a 70 percent evaluation in that it 
demonstrates occupational and social impairment in most 
areas such as work, family relations, and mood due to 
symptoms of near-continuous depression affecting the ability 
to function appropriately and effectively, impaired impulse 
control such as unprovoked irritability with periods of 
violence, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

The medical evidence does not demonstrate gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self, disorientation to time or 
place, or memory loss for own name.  Thus, the Board 
concludes that an evaluation in excess of 70 percent is not 
warranted.  

II.  TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In the present case, the veteran is service-connected for 
prostatitis evaluated as 10 percent disabling and for PTSD, 
evaluated herein as 70 percent disabling.  These ratings 
result in a combined rating of 70 percent.  See 38 C.F.R. 
§ 4.25, Table 1. Thus, the veteran meets the percentage 
criteria under 38 C.F.R. § 4.16(a).  The Board must now 
consider whether these disabilities render him unable to 
obtain and retain substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has found 
that to mean work which is more than marginal and permits 
the individual to earn a "living wage."  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
(1993).  

The record reflects that the veteran completed four years of 
high school and completed a truck mechanic class during 
service.  He reported working from 1972 to 1984 as a general 
mechanic.  He stated that his disability affected full-time 
employment in 1982.  The veteran has reported that he has 
not worked since 1984 and he has not tried to obtain 
employment.  

Upon VA PTSD examination dated in October 1997, it was noted 
that the veteran was laid off from his employment because of 
a back problem and that he had not been able to go back to 
work.  It was noted that the veteran mostly blamed his back 
for not being able to work.  The examiner also noted a GAF 
score of 51 based solely on the veteran's PTSD symptoms.  A 
November 1997 statement from a former supervisor indicates 
that the veteran was forced to retire in late 1983 or 1984 
due to loss of military membership.  He recalled that the 
veteran missed a great deal of work due to his medical 
problems, which to the best of his recollection included 
back and knee problems.  However, the August 2002 VA 
examiner noted that the veteran clearly had limited ability 
to do much of anything occupationally, even on a part-time 
basis and opined that the veteran was unable to obtain or 
maintain any kind of substantial gainful employment.  

As previously described, the most recent medical evidence 
demonstrates that the veteran demonstrates occupational 
impairment with deficiencies in work and family relations, 
mood, and judgment due to such symptoms as near-continuous 
depression, unprovoked irritability with periods of 
violence, some neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

Following a thorough consideration of the aforementioned 
evidence, the Board concludes that with all reasonable doubt 
resolved in favor of the veteran, the preponderance of the 
evidence supports a finding that the veteran's service-
connected disabilities preclude more than marginal 
employment.  Specifically, the veteran's PTSD, when reviewed 
alone, more likely than not renders the veteran 
unemployable.  The Board recognizes that the veteran's GAF 
score in October 1997 was 51, which is essentially 
borderline between moderate difficulty with occupational 
functioning and serious impairment in occupational 
functioning such as being unable to keep a job.  However, 
the subsequent medical evidence demonstrates a GAF score of 
43 and continued difficulty with anger outbursts, 
nightmares, flashbacks, intrusive thoughts, mood swings, 
isolation/avoidance, sleep difficulties, and depression 
despite treatment with medication, although the medication 
helped the veteran to better tolerate some of his symptoms.  
Furthermore, the veteran's spouse has reported irritability 
with periods of violence, lack of concentration, and neglect 
of personal appearance and hygiene.  Likewise, the August 
2002 VA examiner has opined that the veteran is unable to 
maintain any kind of substantially gainful employment.  The 
Board finds that this symptomatology renders the veteran 
incapable of performing the physical and mental acts 
required by employment.  Thus, the Board concludes that the 
nature and extent of the veteran's service-connected 
disabilities are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment and entitlement to TDIU benefits is 
warranted.  



ORDER

Entitlement to a 70 percent rating for PTSD is warranted.  
Entitlement to a total rating based on individual 
unemployability is warranted.  To this extent, the appeal is 
granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

